DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notes: The term “dough” is a starch containing food which may or may not be later cooked as claimed and discussed in the remarks filed April 30, 2020, page 1.
“Gel” is defined in the instant specification page 6, lines 21-25 to mean “a preparation having a network structure and having a viscous appearance intermediate between a totally liquid phase and totally solid phase, different than a syrup”.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tatz (US 2006/0093720 A1) in view of Cook123 (“How to Make a Basic Meringue”), Fanni et al (WO 20100125156 machine translation), Prakash et al (US 20070116820 A1) and Serpelloni (US 20030077368 A1).
Tatz teaches a low calorie sugar substitute gel for food products including cakes, pie fillings, mouse, custards, confection toppings, puddings, sponge foams and pastries, wherein the gel provides body, texture, sweetness, humectancy, freeze thaw stability and uniform water distribution (abstract, claims 23 and 24, and paragraphs 0016, 0023, 0027, 0035, 0045, 0161, 0162, 0164, 0185-0187, 0207 and 0214). Tatz teaches that the low calorie sugar substitute gel comprises a gelling agent selected from the group including starches, as well as optional thickeners selected from the group including modified starches (abstract, paragraphs 0078, 0107-0108, 0119 and 0120 and claims 1, 2, 14, 16 and 30). Tatz teaches that the gel is produced by dispersing the gel ingredients in a fluid medium, heating the gel ingredients as 
In regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" /n re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Cook123 teaches meringues were a light and airy dessert to serve or fill other confections (page 1, paragraph 1), wherein they were produced by whipping egg whites and then incorporating sugar into the foamed egg composition (page 1 paragraph 2).
Fanni et al (Fanni) teaches that it was desirable to produce a meringue or macaroon in which the sugar was replaced (page 1). Fanni teaches of reduced sugar dough for pastries, in particular of the meringue or macaroon type comprising maltodextrin to replace sugars, foaming proteins, a sweetener, sodium chloride and almond powder (page 1, subject of the invention, page 2 paragraphs 1, 2, 7, 16 and 21).
Prakash et al (Prakash) teaches of a low calorie sweetener gel comprising: taste improving carbohydrate additives and bulking agents selected from the group including maltodextrin and a taste improving polymer additive selected from the group including starch (abstract, paragraphs 0002-0005, 0016, 0017, 0023, 0071, 0073, 0085, 0373, 0439, 0640, 0706, 0795, 0796, 0805, 0813 and 0814 and claims 1, 35, and 76).
Regarding the gel as incorporated into a foam food product as recited in claim 1, as discussed above, Tatz teaches a low calorie sugar substitute gel comprising starch for food products including cakes, pie fillings, mouse, custards, confection toppings, puddings, sponge foams and pastries that provides body, texture, sweetness, humectancy, freeze thaw stability and uniform water distribution to the food products, wherein the food products were prepared by methods known to those skilled in the art; Cook123 teaches meringues were a light an airy dessert to serve or fill other confections wherein they were produced by whipping egg whites and then incorporating sugar into the foamed egg composition (page 1 paragraph 2); and Fanni teaches that it was desirable to produce a meringue or macaroon in which the sugar content was reduced (page 1).

Regarding the gel as comprising maltodextrin as recited in claim 1, as discussed above it would have been obvious to form a meringue with the sugar substitute gel of Tatz; and Fanni teaches of reduced sugar dough for pastries, in particular of the meringue or macaroon type comprising maltodextrin to replace sugars (page 1, subject of the invention, page 2 paragraphs 1, 2, 7, 16 and 21). Therefore, it would have been obvious to one of ordinary skill in the art for the sugar replacement gel of Tatz to comprise maltodextrin, a known taste improving carbohydrate and bulking ingredient in sugar substitute gels as shown by Prakash. As Prakash teaches of a low calorie sweetener gel comprising maltodextrin, as maltodextrin was derived from starch, and as Tatz teaches that the gel may include starch derivatives one of ordinary skill in the art would have a reasonable expectation of success in adding maltodextrin to the sugar replacing gel of Tatz.
In regard to the newly added limitation of a gel consisting of starch source and maltodextrins diluted in a fluid medium, it is noted that all additional ingredients as disclosed by Tatz could be interpreted as a pat of liquid medium. The claim does not limit liquid medium to any particular liquid. The liquid medium could be a mixture of multiple ingredients. The claim 
Tatz teaches:
Provided herein are pumpable, semi-solid low calorie sugar substitute compositions, kits and articles of manufacture that include the low calorie sugar substitute compositions, and methods for using the low calorie sugar substitute compositions in comestibles. The low calorie sugar substitute compositions are a semi-solid aqueous gel formed from a polyol; a high intensity sweetener; an insoluble fiber; a gelling agent and an optional thickener.

Serpelloni teaches:
[0010] The Applicant then found that this aim could be achieved provided that a particular maltodextrin was used as sugar substitute. 
[0014] The Applicant has found that the incorporation of the said branched maltodextrins advantageously allowed partial or complete replacement of the sugars in the drinks, while providing them with an identical viscosity in the mouth, while reducing their calorific value and their cariogenicity, and while constituting a supply of indigestible fibres in an application which the fructooligosaccharides could not achieve. 
[0016] A fibre-enriched low-calorie drink in accordance with the invention comprises 1.5 to 90 g, preferably 5 to 90 g, and still more preferably from 10 to 90 g on a dry basis of branched maltodextrins per liter of drink, so as to obtain, in the case where intense sweeteners are used, the reduction of at least 30% of the standard calorific value of a drink containing sugars. The branched maltodextrins have an insoluble fibre level greater than 50% on a dry basis, determined according to the AOAC method No. 985-29 (1986). Below 1.5 g of branched maltodextrins per liter of drink in accordance with the invention, the supply of fibres is insufficient to be detected. 
[0023] The subject of the invention is also a fibre-enriched drink in which the said branched maltodextrins do not replace the sugar, but constitute a supply of fibres which are beneficial to health, resistant to heat treatments and stable during 

Since Serpelloni discloses that maltodextrin is a source of fiber and a sugar substitute, one of ordinary skill in the art would have been motivated to substitute sweeteners, sweetener substitutes (polyol and high intensity sweetener) and fiber sources as disclosed by Tatz with maltodextrin as disclosed by Serpelloni. Then the final composition would constitute maltodextrin and gelling agent such as starch source as claimed.
It is further noted that starch source reads on starch.

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding temperature ranges, is noted that Tatz teaches that the gel is produced by dispersing the gel ingredients in a fluid medium, heating the gel ingredients as a result of the mixing process at a temperature of about 65-85F (about 18-29.4C), and then allowing the gel to set (paragraphs 0151, 0158 and 0159). 
In regard to the temperature recitations, it is noted that: 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791